

EXHIBIT 10.31


AMENDMENT TO RETENTION AGREEMENT
This Amendment (the “Amendment”) to the Retention Agreement (the “Agreement”)
dated March 26, 2007, between Dollar Tree, Inc. (formerly, Dollar Tree Stores,
Inc.) (the “Company”) and Gary Philbin (the “Executive”), as amended, is made
and entered into as of this 31st day of October, 2018, by and between the
Company and the Executive. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.
1.Section 409A Clarifications. Section 2(a)(iii) of the Agreement is hereby
amended to add “in accordance with the Company’s normal payroll practices in
effect on the Date of Termination” at the conclusion of the final sentence
thereof.
2.    No Duplication of Benefits. The Agreement is hereby amended to add the
following proviso at the end of Section 2(e) thereof: “provided that the
Severance Payment shall be reduced by any amounts previously paid to you as of
the Change in Control Date under the Executive Agreement (as defined below)),”
and Section 2(g) is hereby amended to restate the clause following the final
comma thereof as follows: “except as specifically provided in (i) clause (ii) of
the last sentence of Section 2(b) and (ii) Section 2(e)(B).” Additionally, the
Agreement is hereby amended to add the following Section 2(i):
(i)    No Duplication of Benefits. If you incur an Involuntary Termination
during the Term and become entitled to the payments and benefits set forth in
this Section 2, you shall not be entitled to any additional severance
compensation or salary continuation benefits under any other individual
agreement with the Company or any Company severance plan or policy in connection
with such Involuntary Termination, including any Executive Agreement (the
“Executive Agreement”), you may enter into with the Company. For the avoidance
of doubt, nothing in this Agreement shall limit your rights with respect to any
of your vested benefits under any plan, policy, agreement or arrangement of the
Company (including the Dollar Tree Retirement Savings Plan).
3.    280G Cutbacks. The parties agree that (i) in implementing any reduction of
Payments under Section 3(a) of the Agreement, such reduction shall be made in
the following order: (1) cash Payments that may not be valued under Treas. Reg.
§ 1.280G-1, Q&A-24(c) (“24(c)”), (2) equity-based Payments that may not be
valued under 24(c), (3) cash Payments that may be valued under 24(c),
(4) equity-based Payments that may be valued under 24(c) and (5) other types of
benefits (with respect to each such category, such reduction shall occur first
with respect to Payments that are not “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and next with respect to Payments
that are “nonqualified deferred compensation,” in each case beginning with
Payments that are to be paid the farthest in time from the Accounting Firm’s
determination) and (ii) the Company shall cooperate with the Executive in good
faith in valuing, and the Accounting Firm shall take into account the value of,
services provided or to be provided by the Executive (including any agreement to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or





--------------------------------------------------------------------------------




after the date of a change in ownership or control of the Company (within the
meaning of Q&A- 2(b) of Treas. Reg. § 1.280G-1), such that payments in respect
of such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of Treas. Reg. § 1.280G-1 and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of
Treas. Reg. § 1.280G-1in accordance with Q&A-5(a) of Treas. Reg. § 1.280G-1.
4.    Update to Competitor List. Family Dollar Stores, Inc. is hereby removed
from the definition of “Competitor” in the Agreement.
5.    Updated Equity Plan Reference. The definition of “Long-Term Plans” in the
Agreement is hereby restated as follows:
“Long-Term Plans” shall mean the Company’s 2011 Omnibus Incentive Plan, and any
other plan or arrangement of the Company applicable to you that provides for the
grant of long-term equity incentive compensation.
6.    Updated Position. The reference to “Chief Operating Officer” in clause (i)
of the definition of “Good Reason” is hereby replaced with “Chief Executive
Officer” and the definition of Multiplier is hereby restated as follows:
“‘Multiplier’ shall mean 2.5.”
7.    Section 409A. Section 10 is amended to clarify that the first sentence
thereof applies only to amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and to add the
following new paragraph at the conclusion of such section: “All payments to be
made upon a termination of your employment under this Agreement that constitute
‘nonqualified deferred compensation’ within the meaning of Section 409A of the
Code may only be made upon a ‘separation from service’ under Section 409A of the
Code. In no event may you, directly or indirectly, designate the calendar year
of any payment under this Agreement.”
8.    Except as expressly amended by this Amendment, all terms and conditions of
the Agreement remain in full force and effect and are unmodified hereby.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand, and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.
EXECUTIVE                    DOLLAR TREE, INC. and its subsidiaries






By: /s/ Gary Philbin                By: /s/ Bob Sasser            
Name:     Gary Philbin                Name:     Bob Sasser
Title:     President and                Title:     Executive Chairman
Chief Executive Officer
Dollar Tree, Inc.                 





